Citation Nr: 1740128	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-02 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and his sister 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1969 to December 1972. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which declined to reopen a claim for service connection for residuals of fracture of the spine, T12. 

The Veteran and his sister testified before the Board in a video hearing in May 2015.  A transcript of the hearing has been associated with the claims file.  Since then, the Veterans Law Judge (VLJ) who conducted the Veteran's hearing has retired from the Board.  In November 2016, the Board sent the Veteran a hearing clarification letter to afford him another opportunity to testify in a new Board hearing before another VLJ.  The Veteran responded that did not want another hearing.  

In July 2015, the Board reopened the previously denied claim for service connection for residuals of fracture of the spine, T12, and remanded the underlying claim, recharacterized as a back disorder, to the RO (via the Appeals Management Center (AMC)) for additional development. 

In February 2017, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in the matter of this claim.  A VHA advisory opinion report was received in April 2017.  In a letter dated in June 2017, the Board wrote to the Veteran and notified him of the receipt of the VHA opinion and addendum statement, and the return of the case to the Board for further appellate proceedings.  The Veteran's representative has submitted additional arguments in support of the case.  See 38 C.F.R. § 20.1304 (2016).  The case is now ready for appellate review.



FINDINGS OF FACT

1.  The Veteran's December 1968 pre-enlistment examination shows findings of residuals of fractured L4 and T12, with evidence of tenderness, but full range of motion, on clinical evaluation of the spine. 
 
2.  The medical evidence clearly shows that the Veteran's pre-existing back disorder was not permanently aggravated beyond the natural progression of the disease during his period of service.

3.  The preponderance of competent evidence of record is against a finding that the Veteran has a current back disorder that is etiologically related to his period of service, to include in-service complaints of low back pain.


CONCLUSION OF LAW

The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a June 2012 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The claim was remanded in July 2015 to obtain outstanding VA medical records, outstanding private medical records, and to obtain a VA medical opinion.  In October 2015, VA medical records were obtained dated from May 2003 to October 2015, and these included VA operative notes from July 2003.  The Veteran did not respond to a request for assistance in obtaining outstanding records of pertinent private treatment.  Additionally, a VA medical opinion report was obtained in August 2015.  Additionally, in April 2017, the Board obtained a VHA medical expert report.

The Board finds that there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 (2016) and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, under 38 C.F.R. §3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a) (2016).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2016).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2016).  Essentially, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2016).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for a back disorder.  He primarily asserts that his preexisting back disability was aggravated by his falls in service.  

The Veteran reports that he re-injured his back during a typhoon while onboard the USS Constant in 1971.  He stated that during the typhoon, the ship was rolling violently and he was thrown into a safety rail on one of the ship's ladders, which bent him over backwards.  He stated that a little while later he was going into the chow hall and the ship lurched again and his feet went out from under him, and he hit the deck.  He was then treated for back pain on the ship.   See October 2013 Notice of Disagreement.  The Veteran further reported that after service, he lived in Southeast Asia and, at that time, there was very little to no medical care, but he did experience back pain and radiating pain in his lower extremities following service.  He further reported that he did not receive relief from these symptoms until he had surgery on his spine a few years after his separation from service.  See May 2015 Board hearing transcript. 

The Veteran's mother, sister, brother, and friends have submitted statements in which they attest that the Veteran has sought post-service treatment because of significant back problems.  

The Veteran's entrance examination in December 1968 notes that outside x-rays show the Veteran had fractured his L4 and T12 spine, and there was evidence of tenderness to the L4 and T12 but full range of motion of the back on clinical evaluation.  It was found that he had a previous compression of the L4 and T12 that was presently symptomatic but not preventing physical vocational activity in his civilian life.  The Veteran reported frequent local back pain when engaging in heavy work on the associated report of medical history. 

In October 1970, the Veteran injured his back playing football.  The impression was of an old compression fracture of the T12 vertebrae and acute lumbosacral sprain.  The Veteran was noted to be doing quite a bit better, ambulating, and but he still had some spasm and pain.

In January 1971, the medical department representative noted that the Veteran sustained a fall while the ship was in heavy seas.  It was noted that the Veteran had past problems with his back, although apparently there was no injury sustained at the time of the fall aside from temporary discomfort.  The Veteran was noted to be up and about within a couple of hours following the incident.

June 1972 service treatment records noted the Veteran had a T12 compression fracture in July 1967, and he now complained of pain and limited motion for the past month.  A lifting injury was noted to have taken place in May.  His December 1972 separation examination report does not show any back injuries or complaints.  

The record shows that the Veteran originally filed his claim for service connection for residuals of a back injury in December 1972, but his claimed was denied because the evidence failed to show that his pre-existing back disorder was aggravated by his period of service. 

The first available post-service medical evidence comes in 2003.  A June 2003 VA x-ray report showed evidence of degenerative spondylosis and suspected spinal stenosis.  A July 2003 CT scan report confirmed multilevel stenosis, with marked stenosis at L5-SI, L4-L5, and L1-L2.  It also noted that the Veteran had stable compression fracture T 12.  A July 2003 VA hospital operation summary report showed that the Veteran had a history of a prior laminectomy and he complained of a new onset of left L5 radicular symptoms since September 2002.  He underwent L5 laminectomy and L5-S1 facectomy with fusion of L5-SI.  He later developed weakness in the lower extremity, and in December 2006, he underwent surgery with laminectomy of T10 and facectomy T10-T11.  He again underwent surgery on his lumbar spine in January 2010, which included the removal and replacement of devices at L5-SI.   The Veteran has since developed incomplete paraplegia due to spinal stenosis.  

In June 2012, the Veteran was afforded a VA examination.  The VA examiner noted the following diagnoses:  status post lumbar spine laminectomies L1 to L5 with diagnoses in 1978 and 2010; and thoracic spine compression fracture, T12 with a diagnosis in 1968. 

In the medical history section, the VA examiner noted that the Veteran had a pre-service injury in July 1967 sustaining a compression fracture of L4 and 112 and treated with traction.  He was drafted and entered the Navy in February 1969.  The intake physical x-ray verified the compression fracture of L4 and T12 with history of back pain aggravated by heavy work prior to service.  In service, he had a back injury playing football in October 1970, a fall in heavy seas in 1971, and a lifting injury in May 1972.  The examiner noted that the Veteran recovered from all of these strains.  After service, the Veteran worked as a truck driver and heavy equipment operator.  He had a fall at sawmill where he was working in 1978, and he had his first spinal surgery, with two discs removed at L4, L5.  He next reported injuring his back lifting fish, and he had a surgery in Seattle at the VA medical center in 2003.  His third lumbar spine surgery was in November 2006 when he developed uncontrollable leg spasms and left foot drop.  He underwent a fourth spine surgery in January 2010, a laminectomy from L1 to L5, which included the removal of old hardware.

Based on a review of the claims folder, the VA examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The rational was that the Veteran sustained significant injury with the pre-service fracture of L4 and T12 in the rollover car accident.  Induction history noted the Veteran experienced back pain aggravated by heavy work because of that accident.  The examiner opined that temporary aggravation occurred in the service, but that the Veteran recovered from these incidents, including the football injury in October 1970, fall on the ship in 1971, and lifting strain in May 1972, as service treatment record showed no injury was sustained.  The examiner further noted no back history after separation until he injured his back at work in 1978, which comes six years after service and required surgery to "remove 2 discs" in the low back area.  Further, the Veteran did heavy manual work driving trucks and heavy equipment operation 1972 to 1995.  He then injured the back lifting fish in 2003.

In May 2015, a letter was submitted by physician assistant from Anchorage Neurological Associates that noted the Veteran had a T8-T11 laminectomies on April 30, 2013 and a redo L2-L4 laminectomy and facectomy, bilateral L1,L5 laminectomies and facectomy, removal of L5-S1 instrumentation, and L1-L5 posterior lumbar fusion in January 2010.  The physician assistant opined that the Veteran's falls in service could have caused a spinal cord injury with or without disc herniation contributing to his thoracic and lumbar spondylosis.  The physician assistant did not address the pre-existing back injury and the post-service back injuries.  

In August 2015, the Veteran was afforded an addendum VA medical opinion to his June 2012 examination.  The VA examiner opined that the Veteran's pre-existing L4 fracture and T12 compression fracture were not aggravated (permanently worsened) during service.  The rational was that while a temporary aggravation occurred during service from the Veteran's injuries including the football injury, fall on the ship, and lifting strain, there was no notation of back problems, including at separation, until 1978 when the Veteran had surgery.  The examiner also opined that the Veteran's L1-L5 back disability, including stenosis was a distinct disability from any residuals of the Veteran's T12 and L4 pre-service injury.  The rationale was that the T12 and L4 injuries were separate pre-service injuries and had no relation to the Veteran's L1-L5 disability and lumbar stenosis. The VA examiner further concluded that his L1-L5 disability and lumbar stenosis were likely as not a result of his post- service injury in 1978.  

The Board obtained a VHA medical expert opinion in April 2017.  In that report, the VA medical expert stated that a review of the medical evidence showed the Veteran had the following diagnoses involving his back:  fractured L4 and T12, 1967; degenerative disc disease L4 and L5, 1978; and spinal stenosis T11-L5, 2003.  The VA medical expert opined that it was less likely than not that the Veteran's pre-existing L4 fracture and T12 compression fracture were aggravated by his period of service.  In support of this medical conclusion, the VA medical expert noted that after each in-service injury, the Veteran was able to resume his duties and his separation examination was negative for abnormalities involving the spine.  In addition, the VA medical expert noted that the claims folder showed that the Veteran's post-service occupation involved heavy labor, which required he had functional back at that time.  Further, the Veteran has several significant back injuries post-service that required medical treatment and resulted in his current diagnosed disorders. 

The VA medical expert further found that the Veteran had separate and distinct diagnoses from his pre-existing residuals of fractured T12 and L4, which were less likely than not related to his period of service.  The VA medical expert concluded that the Veteran's other diagnosed spine disorders all have etiologies unrelated to his period of service.  In support of this medical conclusion, the VA medical expert noted that the Veteran's spinal stenosis is a developmental condition and it is not related to an injury.  The VA medical expert further found that the Veteran was able to recover from each of his in-service back injuries and return to duty, and his separation examination was negative for spinal problems.  Further, the Veteran's post-service occupation involved heavy labor which required that he had a functional back at that time.  

Initially, the Board notes that the Veteran's December 1968 entrance physical examination report noted that x-ray evidence of fracture of L4 and T12, and there was evidence of tenderness, but with full range of motion, in the spine on clinical evaluation.  His spine was assessed as symptomatic, but not preventing physical vocational activity.  He was evaluated as qualified for induction into service.  As such, the Veteran did not enter active duty with a sound thoracolumbar spine and the presumption of soundness does not attach.  See 38 U.S.C.A. § 1111.  Hence, residuals of fractured L4 and T12 were not incurred while on active duty.  While the residuals of fractured L4 and T12 were not incurred during service, the Board must still consider the question of in-service aggravation of the pre-existing condition.  See 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).

Based on a review of the evidence, the Board finds that the evidence of record clearly shows that the Veteran's residuals of fractured L4 and T12 did not increase in severity during his period of service.  In this regard, there is no credible evidence that shows that the Veteran's residuals of fractured L4 and T12 underwent a permanent increase in disability during service.  See Wagner, 370 F.3d at 1096; see also 38 U.S.C.A. § 1153, 38 C.F.R. § 3.306.  The Veteran's service treatment records shows that he was treated for back problems in service in October 1970, January1971, and May 1972, but the 1970 and 1971 records noted that the Veteran was able to return to duty shortly after the injuries.  Moreover, his December 1972 separation examination report does not show any back injuries or complaints.  
The Board notes that this documented history is consistent with the conclusions of the June 2012 VA examiner and April 2017 VA medical expert, who both found that the Veteran's residuals of fractured L4 and T12 were not permanently aggravated by his period of service. 

When rendering the opinion and providing rationale to support it, the VA examiner and VA medical expert were fully aware of the Veteran's reported medical history and considered his reports in conjunction with a review of the medical evidence.  Thus, the Board finds the VA examiner's and VA medical expert's opinions to be highly probative evidence and entitled to great weight.  Additionally, their opinions are not contradicted by any medical evidence.  These opinions are found to be the most probative evidence of record.

The Board has considered the Veteran's assertion that he has experienced a continuity of symptomatology since re-injuring his back in 1971.  However, given the Veteran's denial of any history of back problems at separation, and the fact that the Veteran failed to report any ongoing complaints when he received his first documented post-service treatment in 2003, the Board finds that assertion lacking in credibility.  For this reason, the Board further finds that the Veteran's statements cannot be credible evidence that his residuals of fractured L4 and T12 increased in severity during his period of service.  Aggravation may not be conceded where the disability underwent no increase in severity beyond its natural progression during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  As there is no credible or competent evidence suggesting an increase in service, the Board finds that there is no presumption of aggravation.

The Board now turns to whether the Veteran's current lumbar spine disorder, to include degenerative disc disease and spinal stenosis, is otherwise related to his period of service.  

The record does not reflect, and the Veteran does not assert, that he was diagnosed with degenerative disc disease and spinal stenosis during service or shortly thereafter.  Although his service treatment records show that he sought treatment for low back pain in 1970, 1971, and 1972, it is pertinent that no record shows that he was diagnosed with a chronic back disorder, other than his residuals of fractured L4 and T12.  At the time of his separation from service in December 1972, the Veteran's spine was evaluated as normal.  The lack of a chronic thoracolumbar disorder during the Veteran's period of service, and normal back at separation are evidence against a finding that the Veteran sustained a chronic thoracolumbar disorder during service.  

The first competent evidence of disc involvement does not come until 1978, when the Veteran reported he injured his back at work and he required spinal surgery to remove two discs.  This reported medical treatment comes six years after his separation from service and following an intervening post-service injury.  There is no medical evidence showing that the Veteran's current thoracolumbar spine disorder had an onset during his period of service or within the first year thereafter.  See 38 C.F.R. §§ 3.303, 3.307, and 3.309. 

In addition, the competent evidence of record weighs against a finding that the Veteran's current thoracolumbar spine disorder is etiologically related to his period of service, to include his in-service back injury and low back complaints.  As noted above, a supplement VA medical opinion report was obtained in August 2015 and a VA medical expert report was obtained in April 2017.  In these reports, the VA examiner and the VA medical expert found that the Veteran had separate back disorders that were distinct from his residuals of fractured L4 and T12, and both examiners provided medical opinions against the Veteran's claim that his current thoracolumbar spine disorders, degenerative disc disease and spinal stenosis, were etiologically related to his period of service.  

The Board finds the supplemental VA medical opinion and VA medical expert reports to be highly probative, as it is based on a thorough review of the Veteran's medical records and the Veteran's contentions, and cites to relevant medical principles.  The opinion is also consistent with the other evidence of record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  

The Board has considered the May 2015 private medical statement in which the physician assistant opined that the Veteran's current thoracolumbar spine disorders are result of injuries sustained during his period of service.  However, this medical opinion was not based on a review of the service treatment records, and does not address the Veteran's pre-existing back disorder or his post-service back injuries.   In addition, essentially, no rationale was provided in support of the private medical opinion. 

In contrast, the VA examiner's and VA medical expert's medical opinions are highly probative in that they are well-reasoned, based on current medical knowledge, and grounded in the facts that are specific to the Veteran's case.  The Board finds that the negative VA medical opinions carry more probative value in this matter and outweigh the private positive medical impression.  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008).  The Board finds that the VA examiner's and VA medical expert's opinions contain greater weight in this matter. 

The Board has considered the Veteran's assertions that his current diagnosed thoracolumbar spine disorder is related to his period of service.  However, the evidence of record does not demonstrate that the Veteran has medical training so as to be able to provide an etiology between his current degenerative disc disease and spinal stenosis and his period of service through his observation of his symptomatology alone.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Notably, the determination of the nature and etiology of degenerative disc disease and spinal stenosis requires diagnostic testing and medical expertise to determine its very nature, which would extend beyond the Veteran's capabilities to assess continuity of symptoms.  Rather, the record contains more persuasive medical opinion of record discussed above.  

The Board acknowledges that service connection can also be award based on continuity to symptomatology of a chronic disease, even though the chronic condition was not shown in service or during an applicable presumption period as long as all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes the Veteran's general lay assertions that he has experienced low back pain since in-service back injury.  

The Board acknowledges that the Veteran is competent to attest to his observations when his back problems first began and the continuity of similar symptoms since then disorder.  38 C.F.R. § 3.159(a)(2).  Although the Veteran is competent to attest to his symptomatology, his competency is distinguished from weight and credibility, which is a factual determination regarding his assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Here, the Board considers that the Veteran's lay reports of continuity of low back symptoms are not credible, because his current reports are inconsistent his denial of back problems in 1972 and his failure to report such continuity of symptoms when he first sought VA treatment in 2003.  The Veteran did not assert continuity of low back symptoms until well after he initiated this claim.  

As described, the evidence of record clearly and unmistakeably shows that the Veteran had a spine condition which existed prior to service, and the evidence clearly and unmistakeably does not establish that the pre-existing back disorder was permanently aggravated by the Veteran's military service.  Moreover, the Veteran does not have any current diagnosed thoracolumbar spine disorder that has been related to his period of service.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied.  


ORDER

Entitlement to service connection for a back disorder is denied. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


